Name: 2010/570/EU, Euratom: Council Decision of 13Ã September 2010 appointing the members of the European Economic and Social Committee for the period from 21Ã September 2010 to 20Ã September 2015
 Type: Decision
 Subject Matter: economic geography;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2010-09-25

 25.9.2010 EN XM Official Journal of the European Union L 251/8 COUNCIL DECISION of 13 September 2010 appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (2010/570/EU, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 300(2) and 302 thereof, in conjunction with Article 7 of the Protocol on Transitional Provisions annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community, Having regard to the proposals made by each Member State, Having regard to the opinion of the European Commission, Whereas: (1) The term of office of the current members of the European Economic and Social Committee expires on 20 September 2010 (1). Members of that Committee should therefore be appointed for a period of 5 years as from 21 September 2010. (2) Each Member State has submitted a list containing a number of candidates equal to the number of seats allocated to it by the Treaty, all such candidates being representatives of organisations of employers, of the employed and of other parties representative of civil society, notably in socioeconomic, civic, professional and cultural areas. However, the Government of Romania will propose at a later stage one further candidate to complete the list according to the number of seats allocated by the Treaty, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision are hereby appointed members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 September 2010. For the Council The President S. VANACKERE (1) Council Decision 2006/524/EC, Euratom of 11 July 2006 appointing Czech, German, Estonian, Spanish, French, Italian, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak members of the European Economic and Social Committee (OJ L 207, 28.7.2006, p. 30); Council Decision 2006/651/EC, Euratom of 15 September 2006 appointing Belgian, Greek, Irish, Cypriot, Dutch, Polish, Portuguese, Finnish, Swedish and British members and two Italian members of the European Economic and Social Committee (OJ L 269, 28.9.2006, p. 13); Council Decision 2006/703/EC, Euratom of 16 October 2006 appointing the Danish members of the European Economic and Social Committee (OJ L 291, 21.10.2006, p. 33); and Council Decision 2007/3/EC, Euratom of 1 January 2007 appointing the Bulgarian and Romanian members of the European Economic and Social Committee (OJ L 1, 4.1.2007, p. 6). Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ   ANEXO  PÃ Ã LOHA  BILAG  ANHANG  LISA  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  PIELIKUMS  PRIEDAS  MELLÃ KLET  ANNESS  BIJLAGE  ZAÃ Ã CZNIK  ANEXO  ANEXÃ   PRÃ LOHA  PRILOGA  LIITE  BILAGA Ã §Ã »Ã µÃ ½Ã ¾Ã ²Ã µ / Miembros / Ã lenovÃ © / Medlemmer / Mitglieder / Liikmed / Ã Ã ­Ã »Ã · / Members / Membres / Membri / LocekÃ ¼i / Nariai / Tagok / Membri / Leden / CzÃ onkowie / Membros / Membri / Ã lenovia / Ã lani / JÃ ¤senet / LedamÃ ¶ter BELGIUM M. Tony VANDEPUTTE Administrateur dÃ ©lÃ ©guÃ © honoraire et conseiller gÃ ©nÃ ©ral de la FÃ ©dÃ ©ration des entreprises de Belgique (FEB) M. Robert de MÃ ELENAERE Administrateur dÃ ©lÃ ©guÃ © Ã la ConfÃ ©dÃ ©ration de la construction M. Yves VERSCHUEREN Administrateur dÃ ©lÃ ©guÃ © dEssenscia M. Daniel MAREELS Directeur gÃ ©nÃ ©ral de Febelfin M. Bernard NOÃ L SecrÃ ©taire national de la CGSLB, syndicat libÃ ©ral M. Claude ROLIN SecrÃ ©taire gÃ ©nÃ ©ral ACV-CSC Mme BÃ ©rengÃ ¨re DUPUIS Conseiller  Services dÃ ©tudes, ConfÃ ©dÃ ©ration des syndicats chrÃ ©tiens (CSC) M. AndrÃ © MORDANT PrÃ ©sident honoraire de la FÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail de Belgique (FGTB) Dhr. Xavier VERBOVEN Gewezen Algemeen Secretaris van het Algemeen Belgisch Vakverbond (ABVV) M. Jean-FranÃ §ois HOFFELT SecrÃ ©taire gÃ ©nÃ ©ral de la FÃ ©dÃ ©ration belge de lÃ ©conomie sociale et des coopÃ ©ratives (Febecoop), prÃ ©sident du Conseil national belge de la coopÃ ©ration et prÃ ©sident du service externe pour la prÃ ©vention et la protection au travail Arista M. Yves SOMVILLE Directeur du service dÃ ©tudes de la FÃ ©dÃ ©ration wallonne de lagriculture (FWA) Dhr. Ronny LANNOO Adviseur-generaal UNIZO BULGARIA Ms Milena ANGELOVA Member of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), Bureau member of the European Economic and Social Committee, Secretary-General of the Ã Ã Ã ¾Ã Ã ¸Ã °Ã Ã ¸Ã  Ã ½Ã ° Ã ¸Ã ½Ã ´Ã Ã Ã ÃÃ ¸Ã °Ã »Ã ½Ã ¸Ã  Ã ºÃ °Ã ¿Ã ¸Ã Ã °Ã » Ã ² Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  (Ã ÃÃ Ã ) (Bulgarian Industrial Capital Association, BICA) Mr Bojidar DANEV Member of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), member of the European Economic and Social Committee, Chairman of the Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã Ã Ã ¾Ã ¿Ã °Ã ½Ã Ã ºÃ ° Ã ºÃ °Ã ¼Ã °ÃÃ ° (Ã Ã ¡Ã ) (Bulgarian Industrial Association, BIA) Ms Lena RUSENOVA Member of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), member of the European Economic and Social Committee, Head Economist at the Ã Ã ¾Ã ½Ã Ã µÃ ´Ã µÃÃ °Ã Ã ¸Ã Ã Ã ° Ã ½Ã ° ÃÃ °Ã ±Ã ¾Ã Ã ¾Ã ´Ã °Ã Ã µÃ »Ã ¸Ã Ã µ Ã ¸ Ã ¸Ã ½Ã ´Ã Ã Ã ÃÃ ¸Ã °Ã »Ã Ã ¸Ã Ã µ Ã ² Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  (Ã Ã ÃÃ ) (Confederation of Employers and Industrialists in Bulgaria, CEIB) Mr Georgi STOEV Member of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), Deputy-Chairman of the Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã Ã ÃÃ ³Ã ¾Ã ²Ã Ã ºÃ ¾-Ã ¿ÃÃ ¾Ã ¼Ã ¸Ã Ã »Ã µÃ ½Ã ° Ã ¿Ã °Ã »Ã °Ã Ã ° (Ã Ã ¢Ã Ã ) (Bulgarian Chamber of Commerce and Industry, BCCI) Mr Plamen DIMITROV Chairman of the Ã ¿Ã ¾Ã Ã Ã ¾Ã Ã ½Ã ½Ã °Ã Ã ° Ã ºÃ ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ¿Ã ¾ Ã ÃÃ Ã ´, Ã ´Ã ¾Ã Ã ¾Ã ´Ã ¸, Ã ¶Ã ¸Ã ·Ã ½Ã µÃ ½Ã ¾ ÃÃ °Ã ²Ã ½Ã ¸Ã Ã µ Ã ¸ Ã ¸Ã ½Ã ´Ã Ã Ã ÃÃ ¸Ã °Ã »Ã ½Ã ¸ Ã ¾Ã Ã ½Ã ¾Ã Ã µÃ ½Ã ¸Ã  Ã ½Ã ° ÃÃ ¡Ã ¡ (Standing Committee on Labour, Incomes, Standard of Living and Industrial Relations of the Bulgarian Economic and Social Council), member of the European Economic and Social Committee, Vice-President of Ã Ã Ã ¡Ã  (CITUB, Confederation of Independent Trade Unions of Bulgaria) Mr Dimiter MANOLOV Member of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), member of the European Economic and Social Committee, Vice-President of Ã Ã ¢ Ã Ã ¾Ã ´Ã ºÃÃ µÃ ¿Ã °  (Confederation of Labour Podkrepa) Mr Veselin MITOV Member of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), member of the European Economic and Social Committee, Confederate Secretary of Ã Ã ¢ Ã Ã ¾Ã ´Ã ºÃÃ µÃ ¿Ã °  (Confederation of Labour Podkrepa) Mr Jeliazko CHRISTOV Member of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), member of the European Economic and Social Committee, President of Ã Ã Ã ¡Ã  (CITUB, Confederation of Independent Trade Unions of Bulgaria) Mr Lalko DULEVSKI President of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), Head of the Ã ºÃ °Ã Ã µÃ ´ÃÃ ° Ã ² Ã £Ã ½Ã ¸Ã ²Ã µÃÃ Ã ¸Ã Ã µÃ Ã ° Ã ·Ã ° Ã ½Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾ Ã ¸ Ã Ã ²Ã µÃ Ã ¾Ã ²Ã ½Ã ¾ Ã Ã Ã ¾Ã ¿Ã °Ã ½Ã Ã Ã ²Ã ¾ (Human Resources and Social Protection Department at the University of National and World Economy) Mr Plamen ZACHARIEV Vice-President of the ÃÃ ¡Ã ¡ (Bulgarian Economic and Social Council), President of the Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã Ã µÃ ½Ã Ã Ã Ã ·Ã ° Ã Ã ¾Ã Ã ¸Ã °Ã »Ã ½Ã ° ÃÃ µÃ Ã °Ã ±Ã ¸Ã »Ã ¸Ã Ã °Ã Ã ¸Ã  (Ã Ã ¦Ã ¡Ã ) (National Centre for Social Rehabilitation, NCSR) Mr Lyubomir HADJIYSKI Member of the European Economic and Social Committee, Marketing Manager for the auditing firm Grant Thornton Bulgaria Ms Diliana SLAVOVA Executive Director of the Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã ¼Ã »Ã µÃ Ã µÃ ½ Ã ±Ã ¾ÃÃ ´ (National Milk Board) and the Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° Ã °Ã Ã ¾Ã Ã ¸Ã °Ã Ã ¸Ã  Ã ½Ã ° Ã ¼Ã »Ã µÃ ºÃ ¾Ã ¿ÃÃ µÃÃ °Ã ±Ã ¾Ã Ã ²Ã °Ã Ã µÃ »Ã ¸Ã Ã µ (National Association of Milk Producers), member of the European Commission High-Level Group on Milk CZECH REPUBLIC VladimÃ ­ra DRBALOVÃ  Ã editelka Sekce mezinÃ ¡rodnÃ ­ch organizacÃ ­ a evropskÃ ½ch zÃ ¡leÃ ¾itosti Svazu prÃ ¯myslu a dopravy Ã R Josef ZBOÃ IL Ã len pÃ edstavenstva Svazu prÃ ¯myslu a dopravy Ã R Marie ZVOLSKÃ  Specialistka odboru poradenskÃ ½ch sluÃ ¾eb Svazu Ã eskÃ ½ch a moravskÃ ½ch vÃ ½robnÃ ­ch druÃ ¾stev Ivan VOLEÃ Poradce prezidenta HospodÃ ¡Ã skÃ © komory Ã R pro mezinÃ ¡rodnÃ ­ vztahy Helena Ã ORNEJOVÃ  VedoucÃ ­ sociÃ ¡lnÃ -ekonomickÃ ©ho oddÃ lenÃ ­ Ã eskomoravskÃ © konfederace odborovÃ ½ch svazÃ ¯ ZdenÃ k MÃ LEK ManaÃ ¾er Ã MKOS pro sociÃ ¡lnÃ ­ dialog a poradce Ã MKOS Lucie STUDNIÃ NÃ  MezinÃ ¡rodnÃ ­ tajemnice OdborovÃ ©ho svazu KOVO Dana Ã TECHOVÃ  PoradkynÃ , OddÃ lenÃ ­ Ã MKOS pro evropskÃ © a dalÃ ¡Ã ­ mezinÃ ¡rodnÃ ­ vztahy Roman HAKEN MÃ ­stopÃ edseda Rady vlÃ ¡dy Ã R pro nestÃ ¡tnÃ ­ neziskovÃ © organizace a pÃ edseda jejÃ ­ho VÃ ½boru pro spoluprÃ ¡ci s regiony LudvÃ ­k JÃ ROVEC Ã len HospodÃ ¡Ã skÃ © komory Ã R, Ã len AgrÃ ¡rnÃ ­ komory Ã R, expert v COPA-COGEGA/Brusel Jaroslav NÃ MEC Ã editel ArcidiecÃ ©znÃ ­ charity Praha Pavel TRANTINA ManaÃ ¾er projektÃ ¯ a spoluprÃ ¡ce s EU v Ã eskÃ © radÃ  dÃ tÃ ­ a mlÃ ¡deÃ ¾e, expert UNDP pro tvorbu zÃ ¡kona o dobrovolnictvÃ ­ v BosnÃ  a HercegovinÃ  DENMARK Ms Dorthe ANDERSEN Director EU policy, Confederation of Danish Employers Ms Sinne Alsing CONAN Director of European Affairs, Confederation of Danish Industry Mr Nils Juhl ANDREASEN Managing Director, Danish Confederation of Employers Associations in Agriculture (SALA) Ms Marie-Louise KNUPPERT Secretary of International Relations, Danish Confederation of Trade Unions Mr Peder Munch HANSEN EU-Advisor, Danish Confederation of Trade Unions Mr SÃ ¸ren KARGAARD International Consultant, FTF  Confederation of Professionals in Denmark Mr Ask Abildgaard ANDERSEN Policy Officer, Disabled Peoples Organisations Denmark Ms Benedicte FEDERSPIEL Senior Advisor, Danish Consumer Council Ms Mette Pia KINDBERG Vice Chair Person, Womens Council in Denmark GERMANY Mr Peter CLEVER Mitglied der HauptgeschÃ ¤ftsfÃ ¼hrung der Bundesvereinigung der Deutschen ArbeitgeberverbÃ ¤nde (BDA) (Member of the Executive Board of the National Union of German Employers Associations (BDA)) Mr Bernd DITTMANN Bereichsleiter Europa, Bundesverband der Deutschen Industrie (BDI) (Vice President and Executive Director Europe  Federation of German Industries (BDI)) Mr GÃ ¶ke FRERICHS PrÃ ¤sidiumsmitglied im Bundesverband des Deutschen GroÃ handel, AuÃ enhandel, Dienstleistungen (BGA) (Board member, German Federation for Wholesale and Foreign Trade (BGA)) Mr Thomas ILKA Leiter der Vertretung des Deutschen Industrie- und Handelskammertages (DIHK) bei der EU (Director of the Representation to the EU of the Federation of German Chambers of Industry and Commerce (DIHK)) Mr Adalbert KIENLE Stellvertretender GeneralsekretÃ ¤r des Deutschen Bauernverbandes (DBV) (Deputy General Secretary, German Farmers Association (DBV)) Mr Volker PETERSEN Stellvertretender GeneralsekretÃ ¤r im Deutschen Raiffeisenverband e.V. (DRV) (Deputy Secretary-General of the Association of German Agricultural Credit Cooperatives (DRV)) Mr Joachim WÃ RMELING Mitglied der HauptgeschÃ ¤ftsfÃ ¼hrung des Gesamtverbandes der deutschen Versicherungswirtschaft e.V. (GDV) (Member of the Executive Board of the German Insurance Association (GDV)) Mr Joachim FRIED Leiter Wirtschaft, Politik und Regulierung bei der Deutschen Bahn (Director of Economics, Policy and Regulation, German Railways) Ms Gabriele BISCHOFF Bereichsleiterin Europapolitik beim Bundesvorstand des Deutschen Gewerkschaftsbundes (DGB) (Director of European Policy  Federal Executive of the German Trade Union Confederation (DGB)) Mr Claus MATECKI Mitglied des GeschÃ ¤ftsfÃ ¼hrenden Bundesvorstandes des Deutschen Gewerkschaftsbundes (DGB) (Member of the National Executive of the German Trade Union Confederation (DGB)) Mr Armin DUTTINÃ  Leiter des EU-VerbindungsbÃ ¼ros ver.di (Director of the EU liaison office, German United Services Union (ver.di)) Mr Horst MUND Bereichsleiter Internationales IG Metall (Director of International Department, IG Metall) Mr Alexander GRAF VON SCHWERIN Berater EuropÃ ¤ische Angelegenheiten beim Konzern Duisburger Versorgungs- und Verkehrsgesellschaft mbH (DVV Konzern) (European Affairs Adviser, DVV Konzern) Mr Hans-Joachim WILMS Europabeauftragter bei der IG Bauen  Agrar  Umwelt (IG Bau) (European Affairs Officer, German Trade Union for Construction, Agriculture and the Environment (IG BAU)) Mr Egbert BIERMANN Mitglied des GeschÃ ¤ftsfÃ ¼hrenden Hauptvorstandes der IG Bergbau, Chemie, Energie (IG BCE) (Member of the Executive Board of German Mining, Chemical and Energy Industrial Union (IG BCE)) Ms Michaela ROSENBERGER Stellvertretende Vorsitzende Gewerkschaft Nahrung  Genuss  GaststÃ ¤tten (Deputy Chair of the German Trade Union of Food, Beverages, Tobacco, Hotel and Catering and Allied Workers) Mr JÃ ¼rgen KEÃ LER Vorstandsvorsitzender Verbraucherzentrale Berlin (Chairman of the Board, Berlin Consumers Association) Mr Bernd SCHLÃ TER Berater bei der Bundesarbeitsgemeinschaft der Freien Wohlfahrtspflege (BAGFW) (Advisor, Federal Association of Non-Statutory Welfare Services (BAGFW)) Ms Renate HEINISCH Mitglied im Bundesvorstand der Senioren-Organisationen (BAGSO) (Member of the Federal Association of German Senior Citizens Organisations (BAGSO)) Mr Frank STÃ HR Zweiter Bundesvorsitzender dbb Beamtenbund und Tarifunion (Vice-President, Federal Board of Management, German Civil Service Federation) Mr Lutz RIBBE Direktor, Stiftung EuropÃ ¤isches Naturerbe (Euronatur) (Director, European Nature Heritage Fund (Euronatur)) Mr Prof. Dr Gerd WOLF Beauftragter der Helmholtz-Gemeinschaft Deutscher Forschungszentren (HGF) (Representative of the Helmholtz Association of German Research Centres (HGF)) Mr Holger SCHWANNECKE GeneralsekretÃ ¤r des Zentralverbandes des Deutschen Handwerks (ZDH) (General Secretary, Central Association of German Craft Trades (ZDH)) Mr Arno METZLER HauptgeschÃ ¤ftsfÃ ¼hrer des Bundesverbandes der Freien Berufe (BFB) (Chief Executive and Head of Brussels Office, German National Association of Liberal Professions (BFB)) ESTONIA Ms Eve PÃ Ã RENDSON Estonian Employers Confederation, Director of International Relations Ms Reet TEDER Estonian Chamber of Commerce and Industry, policy director Ms Mare VIIES Estonian Employees Unions Confederation; Tallinn University of Technology, Researcher at Centre for Economic Research at TUT Ms Liina CARR Estonian Trade Union Confederation, International Secretary Mr Kaul NURM Estonian Farmers Federation, managing director Ms Mall HELLAM NGO Network of Estonian Nonprofit Organizations, member of the supervisory board; Executive Director of Open Estonia Foundation Mr Meelis JOOST Estonian Chamber of Disabled People, Foreign relations and European policy officer IRELAND Ms Heidi LOUGHEED Head of IBEC Europe Mr David CROUGHAN Head of Economics and Taxation, IBEC Mr Thomas McDONOGH Chairman, Thomas McDonogh and Sons Ltd Mr Jim McCUSKER Previously General Secretary of NIPSA Mr Manus ORIORDAN Head of Research, SIPTU (rtd) Ms Sally Anne KINAHAN Assistant General Secretary, ICTU Ms Jillian VAN TURNHOUT Chief Executive, Childrens Rights Alliance, Former President National Youth Council of Ireland Mr Padraig WALSHE COPA President and former IFA President Ms SiobhÃ ¡n EGAN Policy and Advocacy Officer, BirdWatch Ireland GREECE Mme Irini Ivoni PARI FÃ ©dÃ ©ration des industries grecques (SEB) M. Dimitris DIMITRIADIS ConfÃ ©dÃ ©ration nationale de commerce hellÃ ©nique (ESEE) Ã . Georgios DRAKOPOULOS Association des entreprises hellÃ ©niques de tourisme (SETE) Mme Anna BREDIMA Association des armateurs grecs (Ã .Ã .Ã .) M. Christos POLÃ ¥Ã Ã GOPOULOS ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale grecque des ouvriers (GE.S.E.E.) M. Eleftherios PAPADOPOULOS ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale grecque des ouvriers (GE.S.E.E.) M. Georgios DASSIS ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale grecque des ouvriers (GE.S.E.E.) M. Spyridon PAPASÃ ¡Ã ¥ROS FÃ ©dÃ ©ration des fonctionnaires M. Nikolaos LIOLIOS ConfÃ ©dÃ ©ration hellÃ ©nique des coopÃ ©ratives agricoles (PASEGES) Mme Evangelia KEKELEKI Centre de protection des consommateurs (KEPKA) M. Panagiotis GKOFAS ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale grecque de commerÃ §ants et artisans (GSBEE) M. Ioannis VARDAKASTANIS ConfÃ ©dÃ ©ration nationale de personnes handicapÃ ©es (ESAmeA) SPAIN Sr. Rafael BARBADILLO LÃ PEZ Miembro de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Sra. Lourdes CAVERO MESTRE Miembro de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Sr. JosÃ © MarÃ ­a ESPUNY MOYANO Miembro de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Sra. Margarita LÃ PEZ ALMENDÃ RIZ Miembro de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Sr. Ã ngel PANERO FLÃ REZ Miembro de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Sr. JosÃ © IsaÃ ­as RODRÃ GUEZ GARCÃ A-CARO Miembro de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Sr. JosÃ © SARTORIOUS Ã LVAREZ DE BOHORQUES Miembro de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Sr. JosÃ © MarÃ ­a ZUFIAUR Presidente de la FundaciÃ ³n EducaciÃ ³n y Trabajo Sra. Isabel CAÃ O AGUILAR Directora de la Oficina de UGT en Bruselas Sr. Juan MENDOZA CASTRO Colaborador de UGT para Asuntos Internacionales Sra. Joana AGUDO Presidenta del ComitÃ © Coordinador de los Consejos Sindicales Interregionales de Comisiones Obreras (CC.OO.) Sr. Juan MORENO PRECIADO Responsable de la Oficina de la ConfederaciÃ ³n Sindical de Comisiones Obreras (CC.OO.) en Bruselas Sr. Luis Miguel PARIZA CASTAÃ OS SecretarÃ ­a de PolÃ ­tica Internacional de la ConfederaciÃ ³n sindical de Comisiones Obreras (CC.OO.) Sra. Laura GONZÃ LEZ TXABARRI Miembro del ComitÃ © Ejecutivo de ELA Sr. Javier SÃ NCHEZ ANSÃ  Responsable de Relaciones Internacionales, Estructuras Agrarias y Desarrollo Rural de la ComisiÃ ³n Ejecutiva de la Coordinadora de Organizaciones de Agricultores y Ganaderos (COAG) Sr. Miguel Ã ngel CABRA DE LUNA FunciÃ ³n ejercida: Vocal de Relaciones Internacionales de la ConfederaciÃ ³n Empresarial EspaÃ ±ola de la EconomÃ ­a Social (CEPES) Sr. Gabriel SARRÃ  IPARRAGUIRRE Director de la OrganizaciÃ ³n de Productores Asociados de Grandes Atuneros Congeladores (OPAGAC) Sr. JosÃ © Manuel ROCHE RAMO Secretario de Relaciones Internacionales de UPA Sr. Pedro RaÃ ºl NARRO SÃ NCHEZ Director de Asuntos Europeos de ASAJA Sr. Carlos TRÃ AS PINTO Director en la AsociaciÃ ³n General de Consumidores (ASGECO); Director en la UniÃ ³n de Cooperativas de Consumidores y Usuarios de EspaÃ ±a (UNCCUE) Sr. Bernardo HERNÃ NDEZ BATALLER Secretario General de la AsociaciÃ ³n de Usuarios de la ComunicaciÃ ³n (AUC) FRANCE Mme Emmanuelle BUTAUD-STUBBS DÃ ©lÃ ©guÃ ©e gÃ ©nÃ ©rale de lUnion des industries textiles (UIT) M. Bernard HUVELIN Vice-prÃ ©sident de la FÃ ©dÃ ©ration franÃ §aise du bÃ ¢timent (FFB) M. StÃ ©phane BUFFETAUT Directeur chargÃ © des relations institutionnelles, Veolia Environnement M. Henri MALOSSE Directeur, conseiller institutionnel pour les affaires europÃ ©ennes auprÃ ¨s de la prÃ ©sidence de lACFCI M. Philippe de BRAUER PrÃ ©sident de la commission internationale de la ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des petites et moyennes entreprises (CGPME) M. Jean-Pierre CROUZET Vice-prÃ ©sident de la CGAD, prÃ ©sident de la ConfÃ ©dÃ ©ration nationale de la boulangerie franÃ §aise, membre du conseil national de lUnion professionnelle artisanale (UPA) M. Henri BRICHART PrÃ ©sident de la FÃ ©dÃ ©ration nationale des producteurs de lait M. Ã ric PIGAL DÃ ©lÃ ©guÃ © national de la ConfÃ ©dÃ ©ration franÃ §aise de lencadrement/ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des cadres (CFE-CGC), en charge de la coordination du ComitÃ © Ã ©conomique et social europÃ ©en, du CESE franÃ §ais et du Conseil Ã ©conomique et social rÃ ©gional M. Jacques LEMERCIER PrÃ ©sident de linternational UNI Europa Poste&logistique  membre de la commission exÃ ©cutive confÃ ©dÃ ©rale, Force ouvriÃ ¨re (FO) Mme Laure BATUT Assistante confÃ ©dÃ ©rale au secteur international et Europe, Force ouvriÃ ¨re (FO) M. Jean-Pierre COULON SecrÃ ©taire confÃ ©dÃ ©ral en charge des affaires europÃ ©ennes et internationales de la ConfÃ ©dÃ ©ration franÃ §aise des travailleurs chrÃ ©tiens (CFTC) Mme BÃ ©atrice OUIN ChargÃ ©e de mission au sein du service international et Europe de la ConfÃ ©dÃ ©ration franÃ §aise dÃ ©mocratique du travail (CFDT) M. GÃ ©rard DANTIN ChargÃ © de mission au sein du service international et Europe de la ConfÃ ©dÃ ©ration franÃ §aise dÃ ©mocratique du travail (CFDT) Mme An LENOUAIL-MARLIERE ConseillÃ ¨re Ã lespace Europe/international de la ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail (CGT) M. Denis MEYNENT Conseiller Ã lespace Europe/international de la ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail (CGT) Mme Reine-Claude MADER-SAUSSAYE PrÃ ©sidente de la ConfÃ ©dÃ ©ration de la consommation, du logement et du cadre de vie (CLCV) M. Ã douard de LAMAZE Avocat Ã la Cour, ancien dÃ ©lÃ ©guÃ © interministÃ ©riel aux professions libÃ ©rales, ancien membre du CEC, Union nationale des professions libÃ ©rales (UNAPLE) M. Julien VALENTIN Agriculteur, responsable des nouvelles technologies de linformation et de la communication (NTIC), Centre national des jeunes agriculteurs (CNJA) M. Gilbert BROS Vice-prÃ ©sident de lAssemblÃ ©e permanente des chambres dagriculture (APCA) PrÃ ©sident de la Chambre dagriculture de Haute-Loire Mme Ã velyne PICHENOT PrÃ ©sidente de la dÃ ©lÃ ©gation pour lUnion europÃ ©enne du Conseil Ã ©conomique, social et environnemental (CESE) franÃ §ais Membre du CESE franÃ §ais M. Joseph GUIMET Administrateur de lUnion nationale des associations familiales (UNAF), prÃ ©sident du groupe de lUNAF au CESE franÃ §ais M. Jean-Paul PANZANI Membre du comitÃ © exÃ ©cutif, prÃ ©sident de la FÃ ©dÃ ©ration nationale de la mutualitÃ © franÃ §aise (FNMF) M. Georges CINGAL Administrateur de France nature environnement M. Thierry LIBAERT Professeur, universitÃ © de Louvain, maÃ ®tre de confÃ ©rences en communication Ã lInstitut d'Ã ©tudes politiques (IEP) catholique de Paris, membre de la commission gouvernance au Grenelle de lenvironnement ITALY Mr Mario CAMPLI Coordinatore politiche europee Legacoop Mr Luigi CAPRIOGLIO Consigliere nazionale della Confederazione Italiana Dirigenti e Alte ProfessionalitÃ (CIDA) Mr Francesco CAVALLARO Segretario generale della CISAL (Confederazione Italiana Sindacati Autonomi Lavoratori) Mr Carmelo CEDRONE Professore incaricato di Politica Economica Europea, Univ. La Sapienza Roma  Componente del «Team Europe »  Collaboratore del Dipartimento Europeo ed Internazionale UIL (Unione Italiana del Lavoro)  Membro del Comitato Centrale UIL  Componente del Consiglio Direttivo del Movimento Europeo Mr Franco CHIRIACO Presidente del Sindacato Unitario Nazionale Inquilini ed Assegnatari (SUNIA)  Confederazione Generale Italiana del Lavoro (CGIL) Mr Roberto CONFALONIERI Segretario generale CONFEDIR (Confederazione dei Dirigenti Italiani e delle Alte ProfessionalitÃ )  Consigliere CNEL (Consiglio Nazionale dellEconomia e del Lavoro) Mr Gianfranco DELLALBA Direttore della Delegazione di Confindustria presso lUnione Europea Mr Pietro Francesco DE LOTTO Direttore Generale di Confartigianato Vicenza Mr Giancarlo DURANTE Direttore Centrale dellAssociazione Bancaria Italiana, Responsabile dellarea Sindacale e del Lavoro Mr Emilio FATOVIC Vice Segretario Generale CONFSAL (Confederazione Generale dei Sindacati Autonomi dei Lavoratori) con delega al privato Mr Giuseppe GUERINI Presidente Nazionale FedersolidarietÃ Mr Edgardo Maria IOZIA Segretario Nazionale Unione Italiana Lavoratori Credito Esattorie e Assicurazioni (UILCA)  Presidente UNI Europa Finanza Mr Giuseppe Antonio Maria IULIANO Dipartimento Politiche internazionali CISL (Confederazione Italiana Sindacati Lavoratori), Coordinatore di aree  Responsabile per lEuropa centro-orientale e per lAmerica latina Mr Luca JAHIER Presidente del Consiglio nazionale delle Associazioni Cristiane Lavoratori Italiani (ACLI) e responsabile relazioni internazionali Mr Antonio LONGO Presidente dellAssociazione Movimento Difesa del Cittadino  Direttore della testata giornalistica «Diritti & Consumi » Mr Sandro MASCIA Responsabile Ufficio di Rappresentanza della Confagricoltura di Bruxelles Mr Stefano PALMIERI Responsabile dellUfficio Europa della CGIL (Confederazione Generale Italiana del Lavoro) a Bruxelles Mr Antonello PEZZINI Imprenditore tessile-tecnico. Confindustria Bergamo Mr Antonio POLICA Dirigente Confederale UGL (Unione Generale del Lavoro) Mr Virgilio RANOCCHIARI Responsabile della Delegazione Fiat per lEuropa Mr Maurizio REALE Responsabile della Rappresentanza per le Relazioni con le Istituzioni Comunitarie  Coldiretti Ms Daniela RONDINELLI Responsabile Ufficio Internazionale FISASCAT CISL (Federazione Italiana Sindacati Addetti Commerciali Affitti Turismo  Confederazione Italiana Sindacati dei Lavoratori) Mr Corrado ROSSITTO Presidente Nazionale della Confederazione Italiana di Unione delle Professioni Intellettuali (CIU) Mr Claudio ROTTI Presidente AICE (Associazione Italiana Commercio Estero) CYPRUS Ã Ã ¹Ã Ã ¬Ã »Ã ·Ã  Ã Ã ½Ã Ã Ã ½Ã ¯Ã ¿Ã (Mr Michalis ANTONIOU) Ã Ã ¿Ã ·Ã ¸Ã Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ®Ã  (Deputy Director General) Ã Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ± Ã Ã Ã ³Ã ¿Ã ´Ã ¿Ã Ã Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ¬Ã ½Ã Ã ½ (Ã Ã Ã ) (Cyprus Employers and Industrialists Federation) Ã Ã ½Ã ´Ã Ã ­Ã ±Ã  Ã Ã ¿Ã Ã Ã ¿Ã Ã Ã ¶Ã ¹Ã ¬Ã Ã ·Ã  (Mr Andreas LOUROUTZIATIS) Ã Ã ½Ã Ã ¹ÃÃ Ã Ã µÃ ´Ã Ã ¿Ã  Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ ¿Ã  Ã ÃÃ ¹Ã ¼Ã µÃ »Ã ·Ã Ã ·Ã Ã ¯Ã ¿Ã (Ã Ã Ã Ã ) (Vice-President, Cyprus Chamber of Commerce and Industry) Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ  Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ  Ã ÃÃ ¹Ã ¼Ã µÃ »Ã ·Ã Ã ®Ã Ã ¹Ã ¿ (Ã Ã Ã Ã ) (Cyprus Chamber of Commerce and Industry) Ã Ã ½Ã ´Ã Ã ­Ã ±Ã  Ã Ã ±Ã Ã »Ã ¹Ã ºÃ ºÃ ¬Ã  (Mr Andreas PAVLIKKAS) Ã ¥ÃÃ µÃ Ã ¸Ã Ã ½Ã ¿Ã  Ã Ã Ã ±Ã Ã µÃ ¯Ã ¿Ã Ã Ã Ã µÃ Ã ½Ã Ã ½ Ã ºÃ ±Ã ¹ Ã Ã µÃ »Ã µÃ Ã Ã ½ (Head of Research and Studies Department) Ã Ã ±Ã ³Ã ºÃ ÃÃ Ã ¹Ã ± Ã Ã Ã ³Ã ±Ã Ã ¹Ã ºÃ ® Ã Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ± (Ã Ã Ã ) (Pancyprian Federation of Labour) Ã Ã ·Ã ¼Ã ®Ã Ã Ã ·Ã  Ã Ã ¹Ã Ã Ã ­Ã ½Ã ·Ã  (Mr Dimitris KITTENIS) Ã ¤Ã ­Ã Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ Ã  Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã ­Ã ±Ã  (Former Secretary-General) Ã £Ã Ã ½Ã ¿Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ± Ã Ã Ã ³Ã ±Ã ¶Ã ¿Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã ÃÃ Ã ¿Ã (Ã £Ã Ã ) (Cyprus Workers Confederation) Ã Ã Ã Ã Ã ¬Ã ºÃ ·Ã  Ã Ã Ã ½Ã Ã Ã ±Ã ½Ã Ã ¹Ã ½Ã ­Ã ´Ã ·Ã  (Mr Costakis CONSTANTINIDES) Ã Ã ­Ã »Ã ¿Ã  Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ ¿Ã  Ã £Ã Ã ½Ã ´Ã ­Ã Ã ¼Ã ¿Ã Ã Ã ±Ã Ã ±Ã ½Ã ±Ã »Ã Ã Ã Ã ½ (Member, Cyprus Consumers Association) Ã Ã ·Ã Ã ¬Ã »Ã ·Ã  Ã Ã Ã Ã Ã ±Ã  (Mr Michalis LITRAS) Ã Ã µÃ ½Ã ¹Ã ºÃ Ã  Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã ­Ã ±Ã  (Secretary-General) Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ½Ã Ã Ã ·Ã  Ã Ã ÃÃ Ã ¿Ã (Panagrarian Union of Cyprus) LATVIA Mr VitÃ lijs GAVRILOVS Latvijas Darba devÃ ju konfederÃ cijas (LDDK) prezidents Mr Gundars STRAUTMANIS Latvijas TirdzniecÃ «bas un rÃ «pniecÃ «bas kameras (LTRK) viceprezidents un LTRK Padomes loceklis Mr PÃ teris KRÃ ªGERS Latvijas BrÃ «vo arodbiedrÃ «bu savienÃ «bas (LBAS) priekÃ ¡sÃ dÃ tÃ js Ms Ariadna ÃBELTIÃ A Latvijas BrÃ «vo arodbiedrÃ «bu savienÃ «bas (LBAS) Ã rÃ jo sakaru koordinÃ tÃ ja starptautiskos jautÃ jumos Mr Armands KRAUZE Lauksaimnieku organizÃ ciju sadarbÃ «bas padomes (LOSP) valdes priekÃ ¡sÃ dÃ tÃ js Ms Gunta ANÃ A Latvijas CilvÃ ku ar Ã «paÃ ¡Ã m vajadzÃ «bÃ m sadarbÃ «bas organizÃ cijas SUSTENTO valdes priekÃ ¡sÃ dÃ tÃ ja Mr Andris GOBIÃ Ã Eiropas KustÃ «bas LatvijÃ  (EKL) prezidents LITHUANIA Mr Alfredas JONUÃ KA Director General, Siauliai Chamber of Commerce, Industry and Crafts Mr Stasys KROPAS President, Association of Lithuania Banks; Vice-president, Lithuanian business confederation ICC Lithuania Mr Gintaras MORKIS Deputy Director General, Lithuanian Confederation of Industrialists Ms GraÃ ¾ina GRUZDIENÃ  Chairman, Trade Union of Lithuanian Food Producers Ms Daiva KVEDARAITÃ  Head of Information Centre, Lithuanian Trade Union Solidarumas Ms Inga PREIDIENÃ  Vice-chairperson, Youth Organization, Lithuanian Labour Federation Mr Mindaugas MACIULEVIÃ IUS Director, Agricultural cooperative LietuviÃ ¡ko Ã «kio kokybÃ  Mr Zenonas Rokas RUDZIKAS Member, Lithuanian Academy of Sciences; Leading researcher, Institute of Theoretical Physics and Astronomy, Vilnius University Ms IndrÃ  VAREIKYTÃ  Member, Lithuanian Board of Education; Member, Youth Committee in the Tripartite Council of the Republic of Lithuania LUXEMBOURG Mme Viviane GOERGEN SecrÃ ©taire gÃ ©nÃ ©rale adjointe de la ConfÃ ©dÃ ©ration luxembourgeoise des syndicats chrÃ ©tiens (LCGB) M. Raymond HENCKS Membre du comitÃ © exÃ ©cutif de la ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale de la fonction publique (CGFP) M. Paul RECKINGER PrÃ ©sident honoraire de la Chambre des mÃ ©tiers du Grand-DuchÃ © de Luxembourg M. Jean-Claude REDING PrÃ ©sident de la ConfÃ ©dÃ ©ration syndicale indÃ ©pendante du Luxembourg (OGBL) Mme Josiane WILLEMS Directrice de la Centrale paysanne luxembourgeoise (CPL) M. Christian ZEYEN General Manager dArcelorMittal HUNGARY Antal CSUPORT Managing director, National Association of Strategic and Public Utility Companies TamÃ ¡s NAGY Chairman, National Federation of Agricultural Cooperatives and Producers Dr. PÃ ©ter VADÃ SZ Co-chairman, Confederation of Hungarian Employers and Industrialists JÃ ¡nos VÃ RTES Co-chairman in charge of international relations, National Federation of Traders and Caterers JÃ ³zsef KAPUVÃ RI Member of the Board, National Confederation of Hungarian Trade Unions Dr. Ã gnes CSER Co-chairman, LIGA Confederation Dr. MiklÃ ³s PÃ SZTOR Expert, National Federation of Workers Council Dr. JÃ ¡nos WELTNER Expert, Trade Union Block of Intellectual Employers Dr. Etele BARÃ TH Hon. university professor, Hungarian Society for Urban Planning Kinga JOÃ  Expert, HÃ OK a HallgatÃ ³kÃ ©rt Foundation Dr. Lajos MIKULA Expert, Agricultural and Rural Youth Association Ã kos TOPOLÃ NSZKY Expert, SOURCE Mental Helpers Association MALTA Ms Grace ATTARD President, National Council of Women (NCW) Ms Anna Maria DARMANIN Council Member, Confederation of Malta Trade Unions (CMTU) Mr Vincent FARRUGIA Director General, Malta Chamber of Small and Medium Enterprises (GRTU) Mr Stefano MALLIA Vice President, Malta Chamber of Commerce, Enterprise and Industry (MCCEI) Mr Michael PARNIS Deputy General Secretary, General Workers Union NETHERLANDS Ms Johanna Anna VAN DEN BANDT-STEL Head of the Brussels Office of VNO-NCW and MKB-Nederland Ms Melanie Irmgard BOUWKNEGT Economic Policy Advisor at CNV Ms Marjolijn BULK Policy Advisor International Affairs at FNV Mr Joost Peter VAN IERSEL Member of the EESC Mr Willem Wolter MULLER Advisor International Affairs at MHP Mr Nicolaas Clemens Maria VAN NIEKERK Freelance management advisor/supervisor Mr Frank VAN OORSCHOT Senior Specialist International Affairs at LTO Mr Ullrich SCHRÃ DER Permanent Delegate Brussels at MKB-Nederland Mr Martin SIECKER International Manager at FNV Mr Joannes Gertrudis Wilhelmina SIMONS Emeritus Professor Transport Economics Free University of Amsterdam, Member of the EESC Mr Dick WESTENDORP Emeritus General Director Consumers Union Ms Anna Antonia Maria VAN WEZEL Member of the EESC AUSTRIA Ms Waltraud KLASNIC Landeshauptmann a. D. Dr Johannes KLEEMANN Mitglied des Wirtschafts- und Sozialausschusses in den Mandatsperioden 2002-2006 und 2006-2010 Mag. Dipl. Ing. Johann KÃ LTRINGER Hauptabteilungsleiter des Ã sterreichischen Raiffeisenverbandes Mag. Christa SCHWENG Referentin der Wirtschaftskammer Ã sterreich, Abteilung fÃ ¼r Sozialpolitik und Gesundheit Mag. Thomas DELAPINA GeschÃ ¤ftsfÃ ¼hrer des Beirats fÃ ¼r Wirtschafts- und Sozialfragen; SekretÃ ¤r in der Kammer fÃ ¼r Arbeiter und Angestellte fÃ ¼r Wien Mag. Wolfgang GREIF Gewerkschaft der Privatangestellten, Druck, Journalismus, Papier; Bereichsleiter Europa, Konzerne und internationale Beziehungen Mr Thomas KATTNIG Gewerkschaft der Gemeindebediensteten; Leiter des Referats fÃ ¼r Internationale Verbindungen Dr Christoph LECHNER Leiter der Abteilung Verfassungsrecht und Allgemeine und Internationale Sozialpolitik in der Kammer fÃ ¼r Arbeiter und Angestellte fÃ ¼r NiederÃ ¶sterreich Mag. Oliver RÃ PKE Leiter des EuropabÃ ¼ros des Ã GB Mr Alfred GAJDOSIK Vorsitzender-Stellvertreter der Gewerkschaft VIDA Mag. Gerfried GRUBER Referent der Landwirtschaftskammer Ã sterreich Dr Anne-Marie SIGMUND Europabeauftragte des Bundeskomitees Freie Berufe Ã sterreichs POLAND Mr Krzysztof OSTROWSKI Consultant, Business Centre Club  Association of Employers Mr Andrzej MALINOWSKI President, Confederation of Polish Employers Ms Anna NIETYKSZA Member, Confederation of Polish Employers Mr Marek KOMOROWSKI Counsellor, Polish Confederation of Private Employers Lewiatan Mr Jacek Piotr KRAWCZYK Vice-president, Polish Confederation of Private Employers Lewiatan Mr Jan KLIMEK Vice-president, Polish Craft Association Mr Tadeusz KLIÃ  Vice-president, Polish Craft Association Ms Dorota GARDIAS Secretary General, Trade Union Forum Mr WiesÃ aw SIEWIERSKI President, Trade Union Forum Mr Andrzej ADAMCZYK Secretary of the international affairs, Independent and Self-Governing Trade Union SolidarnoÃ Ã  Mr Marian KRZAKLEWSKI Member of the National Commission, Independent and Self-Governing Trade Union SolidarnoÃ Ã  Mr Andrzej CHWILUK Vice-president of the Trade Unions of Miners, All-Poland Alliance of Trade Unions Mr Tomasz Dariusz JASIÃ SKI Specialist of the international affairs, All-Poland Alliance of Trade Unions Mr StanisÃ aw JÃ ³zef RÃ Ã »YCKI Vice-president of the Council of Education and Science of the Polish Teachers Union, All-Poland Alliance of Trade Unions Mr Krzysztof BALON Secretary of the Research programme Council, Working Community of Associations of Social Organisations WRZOS Mr Krzysztof KAMIENIECKI Vice-president, Institute for Sustainable Development Foundation Ms Marzena MENDZA-DROZD Member of the Board, Forum of Non-Government Initiatives Association, All-Poland Federation of Non-Governmental Organisations Mr Krzysztof PATER Member of the Scout Court, Polish Scouting and Guiding Association Ms Jolanta PLAKWICZ Member, Polish Womens Lobby Mr WÃ adysÃ aw SERAFIN President, National Union of Farmers, Circles and Agricultural Organizations Ms Teresa TISZBIEREK Vice-president, Association of the Voluntary Fire Brigades of the Republic of Poland PORTUGAL Mr Manuel EugÃ ©nio PIMENTEL CAVALEIRO BRANDÃ O ConfederaÃ §Ã £o da IndÃ ºstria Portuguesa (CIP) (Confederation of Portuguese Industry) Mr LuÃ ­s Miguel CORREIA MIRA ConfederaÃ §Ã £o dos Agricultores de Portugal (CAP) (Portuguse Farmers Confederation) Mr Pedro DALMEIDA FREIRE ConfederaÃ §Ã £o do ComÃ ©rcio e ServiÃ §os de Portugal (CCP) (Portuguese Trade and Services Confederation) Mr Paulo BARROS VALE AssociaÃ §Ã £o Empresarial de Portugal (AEP) (Portuguese Business Association) Mr MÃ ¡rio David FERREIRINHA SOARES ConfederaÃ §Ã £o Geral dos trabalhadores Portugueses (CGTP) (General Confederation of Portuguese Workers) Mr Carlos Manuel ALVES TRINDADE ConfederaÃ §Ã £o Geral dos Trabalhadores Portugueses (CGTP) (General Confederation of Portuguese Workers) Mr Alfredo Manuel VIEIRA CORREIA UniÃ £o Geral de Trabalhadores (UGT) (General Workers Union) Mr Victor Hugo DE JESUS SEQUEIRA UniÃ £o Geral de Trabalhadores (UGT) (General Workers Union) Mr Jorge PEGADO LIZ AssociaÃ §Ã £o Portuguesa para a Defesa do Consumidor (DECO) (Portuguese Consumer Protection Association) Mr Carlos Alberto PEREIRA MARTINS Conselho Nacional das Ordens Profissionais (CNOP) (National Council of Professional Bodies) Mr Francisco JoÃ £o BERNARDINO DA SILVA ConfederaÃ §Ã £o Nacional das Cooperativas AgrÃ ­colas e do CrÃ ©dito AgrÃ ­cola de Portugal, CCRL (CONFAGRI) (Portuguese National Confederation of Agricultural Coperatives and Agricultural Credit, limited-liability cooperative confederation) Rev. VÃ ­tor JosÃ © MELÃ CIAS LOPES UniÃ £o das MisericÃ ³rdias Portuguesas (UMP) (Union of Portuguese Charitable Institutions) ROMANIA Dl Petru Sorin DANDEA VicepreÃedinte, ConfederaÃ ia NaÃ ionalÃ  SindicalÃ  Cartel ALFA  (Vice-President of the National Trade Union Confederation Cartel ALFA) Dl Dumitru FORNEA Secretar confederal, ConfederaÃ ia SindicalÃ  NaÃ ionalÃ  MERIDIAN (Confederal secretary of the National Trade Union Confederation  Meridian) Dl Minel IVAÃCU Secretar general, Blocul NaÃ ional Sindical (Secretary-General of the National Trade Union Bloc (BNS)) Dl Sorin Cristian STAN Secretar general, ConfederaÃ ia NaÃ ionalÃ  a Sindicatelor Libere din RomÃ ¢nia (FRÃ Ã IA) (Secretary-General of the National Confederation of Romanian Free Trade Unions (FRÃ Ã IA)) Dl Sabin RUSU Secretar general, ConfederaÃ ia Sindicatelor Democratice din RomÃ ¢nia (Secretary-General of the Confederation of Romanian Democratic Trade Unions) Dl Eugen Mircea BURADA PreÃedinte executiv, Consiliul NaÃ ional al Patronatului RomÃ ¢n (Executive President, National Council of Romanian Employers) Dna Ana BONTEA Director, Departamentul Juridic Ãi Dialog Social  Consiliul NaÃ ional al Ã ntreprinderilor Private Mici Ãi Mijlocii din RomÃ ¢nia (Director of the Legislative and Social Dialogue Department, National Council of Small and Medium-Sized Private Enterprises in Romania) Dl Mihai MANOLIU Secretar general, AlianÃ a ConfederaÃ iilor Patronale din RomÃ ¢nia (Secretary-General, Alliance of Romanian Employers Confederations) Dl Aurel LaurenÃ iu PLOSCEANU PreÃedinte, AsociaÃ ia RomÃ ¢nÃ  a Antreprenorilor de ConstrucÃ ii (President of the Romanian Construction Entrepreneurship Association) Dl Ãtefan VARFALVI PreÃedinte executiv, UGIR (Executive President of UGIR) Dl Cristian PÃ RVULESCU PreÃedinte, AsociaÃ ia Pro DemocraÃ ia (President of the Pro-Democracy Association) Dl IonuÃ  SIBIAN Director, FundaÃ ia pentru Dezvoltarea SocietÃ Ã ii Civile (Director, Civil Society Development Foundation) Dl Sorin IONIÃ Ã  Director de cercetare, Societatea AcademicÃ  din RomÃ ¢nia (Director of research, Academic Society of Romania) Dl Radu NICOSEVICI PreÃedinte, Academia de Advocacy (Chairman of the Advocacy Academy) SLOVENIA Mr Cveto STANTIÃ  Predstavnik velikega gospodarstva (representative of large business) Mr Dare STOJAN Predstavnik malega gospodarstva (representative of small business) Mr Andrej ZORKO IzvrÃ ¡ni sekretar Zveze svobodnih sindikatov Slovenije (Executive Secretary of the ZSSS (Free Trade Unions of Slovenia)) Mr DuÃ ¡an REBOLJ Predsednik Konfederacije sindikatov Pergam Slovenije (President of Pergam Trade Union Federation (KSS Pergam)) Mr Bojan HRIBAR Predstavnik sindikatov javnega sektorja (representative of the public sector trade unions) Mr Igor HROVATIÃ  Direktor Kmetijsko gozdarske zbornice Slovenije (Director of the Agriculture and Forestry Federation) Mr PrimoÃ ¾ Ã PORAR Predstavnik organizacije SKUP  Skupnost privatnih zavodov (representative of SKUP  Community of Private Institutes) SLOVAKIA JÃ ¡n ORAVEC Prezident ZdruÃ ¾enia podnikateÃ ¾ov Slovenska (ZPS) Michal PINTÃ R Ã len Republikovej Ã ºnie zamestnÃ ¡vateÃ ¾ov (RÃ Z), riaditeÃ ¾, U.S. Steel KoÃ ¡ice, s.r.o. Igor Ã ARMÃ R RiaditeÃ ¾ odboru potravinÃ ¡rstva a obchodu Slovenskej poÃ ¾nohospodÃ ¡rskej a potravinÃ ¡rskej komory, tajomnÃ ­k Ã nie potravinÃ ¡rov SR VladimÃ ­r MOJÃ Predseda HospodÃ ¡rskeho a sociÃ ¡lneho vÃ ½boru (HSV), viceprezident KonfederÃ ¡cie odborovÃ ½ch zvÃ ¤zov SR DuÃ ¡an BARÃ Ã K Viceprezident KonfederÃ ¡cie odborovÃ ½ch zvÃ ¤zov SR pre vÃ ½robnÃ © OZ, predseda IntegrovanÃ ©ho odborovÃ ©ho zvÃ ¤zu JÃ ¡n GAÃ PERAN Viceprezident KonfederÃ ¡cie odborovÃ ½ch zvÃ ¤zov SR pre nevÃ ½robnÃ © OZ, predseda OZ pracovnÃ ­kov Ã ¡kolstva a vedy na Slovensku Juraj STERN Prezident Slovenskej spoloÃ nosti pre zahraniÃ nÃ º politiku (SFPA) Viliam PÃ LENÃ K Prezident InÃ ¡titÃ ºtu zamestnanosti TomÃ ¡Ã ¡ DOMONKOS VedeckÃ ½ pracovnÃ ­k EkonomickÃ ©ho Ã ºstavu Slovenskej akadÃ ©mie vied (SAV) FINLAND Mr Filip Mikael HAMRO-DROTZ asiantuntija ElinkeinoelÃ ¤mÃ ¤n keskusliitto EK Ms Ulla SIRKEINEN erityisasiantuntija ElinkeinoelÃ ¤mÃ ¤n keskusliitto EK Ms Marja-Liisa PELTOLA osastopÃ ¤Ã ¤llikkÃ ¶ Keskuskauppakamari Mr Simo Markus PENTTINEN kansainvÃ ¤listen asioiden pÃ ¤Ã ¤llikkÃ ¶ Akava ry Mr Reijo Veli Erik PAANANEN EU-asiantuntija Suomen Ammattiliittojen KeskusjÃ ¤rjestÃ ¶ SAK ry Ms Leila KURKI tyÃ ¶llisyyspoliittinen asiantuntija ToimihenkilÃ ¶keskusjÃ ¤rjestÃ ¶ STTK ry Ms Pirkko Marjatta RAUNEMAA kuluttajaekonomisti ja elintarvikeasiantuntija Kotitalous- ja kuluttaja-asioiden neuvottelukunta/Kuluttajat  Konsumenterna ry Mr Seppo Ilmari KALLIO johtaja Maa- ja metsÃ ¤taloustuottajain Keskusliitto MTK ry Mr Thomas PALMGREN kansainvÃ ¤listen asioiden asiamies Suomen yrittÃ ¤jÃ ¤t SWEDEN Ms Ellen Paula NYGREN Ombudsman, Landsorganisation i Sverige (LO) (Swedish Trade Union Confederation) Mr Frank Thomas ABRAHAMSSON Vice-president, Landsorganisation i Sverige (LO) (Swedish Trade Union Confederation) Mr Thomas Mikael JANSON International Secretary, TjÃ ¤nstemÃ ¤nnens centralorganisation (TCO) (Swedish Confederation of Professional Employees) Mr Paul Henrik LIDEHÃ LL International Secretary, Sveriges akademikers centralorganisation (SACO) (Swedish Confederation of Professional Associations) Mr Ulf Christian ARDHE Director, Svenskt nÃ ¤ringsliv (Confederation of Swedish Enterprise) Ms Annika Kristina BRÃ MS Deputy Director, Svenskt nÃ ¤ringsliv (Confederation of Swedish Enterprise) Mr Thord Stefan BACK Manager Sustainable Logistics, Transportgruppen (The Transport Group) Mr Erik SVENSSON Director, ALMEGA Mr Staffan Mats Vilhelm NILSSON Member of the EESC, President Group III Lantbrukarnas riksfÃ ¶rbund (LRF) (Federation of Swedish Farmers) Ms Ingrid Eva-Britt KÃ SSLER President, The Swedish Breastcancer Association HandikappfÃ ¶rbundens samarbetsorgan (Swedish Disability Federation) Ms Inger Kristina Elisabeth PERSSON Chairman, Sveriges konsumenter (Swedish Consumers Association) Ms Ariane Elisabeth RODERT EU Policy Advisor, Forum for frivilligt socialt arbete (National Forum for Voluntary Social Work) UNITED KINGDOM Mr George LYON Legal Counsel  Northgate Information Solutions UK Ltd Ms Brenda KING Chief Executive, ACDiversity Mr David SEARS Consultant Mr Jonathan PEEL Director, Jonathan Peel EU Communications Ltd Mr Bryan CASSIDY Consultant Mr Peter MORGAN Chairman, Association of Lloyds Members Ms Madi SHARMA Entrepreneur Mr Brendan BURNS Management Consultant & Financial Investor Mr Peter COLDRICK Part-time adviser to General Secretary, ETUC Mr Brian CURTIS Retired; Former Regional Organiser; National Union of Rail, Maritime & Transport Workers (RMT) Ms Sandy BOYLE Retired; Former Director, AMICUS (Trade Union) Ms Christine BLOWER General Secretary, National Union of Teachers (NUT) Ms Monica TAYLOR Member of UNITE (Trade Union) Executive Council Mr Nicholas CROOK International Officer, UNISON (Trade Union) Ms Judy McKNIGHT Retired; Former General Secretary NAPO (Trade Union) Ms Kathleen Walker SHAW Head of European Office, Britains General Union (GMB) Ms Rose DSA Consultant in EU, Commonwealth and International Law Ms Jane MORRICE Deputy Chief Equality Commissioner; Equality Commission Northern Ireland Ms Maureen ONEILL Director, Faith in Older People Mr Michael SMYTH Economist, University of Ulster Mr Richard ADAMS Senior Partner, Community Viewfinders Ltd Mr Stuart ETHERINGTON Chief Executive Officer, National Council for Voluntary Organisations Mr Tom JONES Self-employed Farmer Mr Sukhdev SHARMA Chairman of Board of Directors, Calderdale and Huddersfield Hospitals NHS Foundation Trust